People v Perez-Ramirez (2018 NY Slip Op 05205)





People v Perez-Ramirez


2018 NY Slip Op 05205


Decided on July 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
VALERIE BRATHWAITE NELSON, JJ.


2015-12072
 (Ind. No. 1412/14)

[*1]The People of the State of New York, respondent,
vAnibal Perez-Ramirez, appellant.


Anibal Perez-Ramirez, Dannemora, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Yael V. Levy and Barbara Kornblau of counsel), for respondent.
Leon H. Tracy, Jericho, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 24, 2017 (People v Perez-Ramirez, 150 AD3d 1151), affirming a judgment of the Supreme Court, Nassau County, rendered November 17, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, LEVENTHAL and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court